Citation Nr: 1213937	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  08-28 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to higher initial schedular ratings for status post surgical repair, right hip fracture, rated 10 percent prior to December 7, 2011, and 20 percent on that date. 

2.  Entitlement to higher initial schedular ratings for left hip femoral neck fracture residuals, rated 10 percent for limited flexion throughout the appeal period and separately rated 10 percent for limited extension from December 7, 2011. 

3.  Entitlement to higher initial ratings for left knee degenerative joint disease, rated noncompensable prior to December 7, 2011, and 10 percent on that date.


REPRESENTATION

Appellant represented by:	K. L. LaVan, Attorney


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from March 2005 to March 2006. 

This matter arises to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that in pertinent part granted service connection for right and left hip fracture residuals and granted service connection for left knee degenerative joint disease and assigned noncompensable ratings for each joint. 

The Board remanded the case in June 2010.  Since then, in a March 2012-issued rating decision, the RO granted compensable ratings for both hips and the left knee.  The Board has therefore re-characterized the issues on appeal and will consider whether higher ratings are warranted for both hips and the left knee.  The claimant is presumed to seek the maximum benefit allowed by law and a claim remains in controversy where less than the maximum schedular benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (cited in Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In May 2011, the Veteran requested service connection for arthritis of both shoulders.  This claim has not adjudicated by the RO.  The Board does not have jurisdiction over this claim, but must refer it to the RO for appropriate action.

The appeal is REMANDED to the RO (private attorney representation).  VA will notify the appellant if further action is required.



REMAND

A hearing was scheduled for April 2010; however, the Veteran failed to appear at that hearing.  The Veterans Law Judge who was scheduled to conduct the April 2010 hearing is no longer employed by the Board.  The Veteran has recently requested a hearing at the RO before a Veteran's law judge.  The case is therefore remanded to the RO for the following action:

The Veteran should be scheduled for a "Travel Board" hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2011).

The Veteran need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


